Citation Nr: 0526828	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  97-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II as a result of exposure to herbicide agents.  

2.  Entitlement to service connection for herniated cervical 
disc disease.

3.  Entitlement to service connection for tonsillitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for post-operative bilateral 
carpal tunnel syndrome with scars as a result of surgical 
treatment provided by a Department of Veterans Affairs 
Medical Center on April 3, 1992 and June 19, 1992.

5.  Entitlement to a compensable evaluation for service-
connected laceration scars of the left forehead and right 
lower lip.
 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  He also has unverified service in the United States 
Naval Reserves from July 1986 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996, April 2003, May 2003, and 
March 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  With 
respect to the issue of entitlement to service connection for 
herniated cervical disc disease, this matter was originally 
before the Board in September 1999, when the Board decided 
that this claim was well-grounded but required additional 
development prior to a decision on the merits.     

In a May 2005 letter, the Board advised the veteran that it 
was necessary to address a question pertaining to its 
jurisdictional authority to review the issues of whether new 
and material evidence had been submitted to reopen claims of 
entitlement to service connection for varicocele as secondary 
to service-connected epididymitis, sterility as secondary to 
service-connected epididymitis, and headaches.  The Board 
advised the veteran that he failed to file his Substantive 
Appeal (VA Form 9) within 60 days of May 26, 2000.  In June 
2005, the Board received the veteran's response along with 
additional evidence that included VA treatment records dated 
from   April 2004 to June 2005.  The veteran contended that 
his Substantive Appeal was timely prepared on June 30, 2000, 
but he was later advised by his representative that the RO 
could not find his appeal so another one was prepared and 
filed on August 28, 2000.  The Board notes that there is no 
indication in the claims file that the RO misplaced the 
veteran's Substantive Appeal on the referenced issues.  If a 
claimant fails to timely file a Substantive Appeal, and fails 
to timely request an extension of time, the Board is 
statutorily barred from reviewing the claim.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  Accordingly, the issues of 
whether new and material evidence has been submitted to 
reopen previously disallowed claims for service connection of 
varicocele, sterility, and headaches are not currently before 
the Board on appeal.

Some VA treatment records the veteran submitted with his June 
2005 response  address some of the disabilities the veteran 
seeks to service connect in appeals properly before the 
Board; therefore, these records are relevant with respect to 
these issues.  A review of these records discloses that the 
additional evidence is cumulative of evidence previously 
considered by the RO.  Accordingly, the Board finds no basis 
for remanding the issues on appeal to the RO for its initial 
consideration of the additional evidence in connection with 
the veteran's claims.  See Board of Veterans' Appeals:  
Obtaining Evidence and Curing Procedural Defects, 69 Fed. 
Reg. 53,807 (September 3, 2004) (to be codified at 38 C.F.R.      
§§ 19.9, 20.1304(c)).

In June 2004, the veteran withdrew his request for a hearing 
before a Veterans Law Judge. 




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence does not show that the veteran had service 
in the Republic of Vietnam or that conditions of his service 
involved duty or visitation in the Republic of Vietnam.

3.  The medical evidence of record shows that the veteran's 
diabetes mellitus Type II was not present during any periods 
of active service and did not manifest to a compensable 
degree during the one-year presumptive period following the 
veteran's discharge from any periods of active service; there 
is no competent medical evidence of record that otherwise 
shows that the veteran's diabetes has been determined to be 
etiologically related to exposure to herbicide agents during 
service or that it is related to any other incident of his 
service.  

4.  The competent medical evidence of record shows that the 
currently diagnosed chronic neck disorder is not related to 
an incident of the veteran's service.

5.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a chronic disability 
related to a tonsillectomy that he reportedly underwent in 
1970 or 1971.  

6.  The veteran failed to perfect an appeal of a May 2002 
rating decision in which the RO denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for post-operative bilateral 
carpal tunnel syndrome with scars. 

7.  Evidence submitted subsequent to the May 2002 RO decision 
is duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, and does not raise a reasonable possibility of 
substantiating the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for post-operative bilateral 
carpal tunnel syndrome with scars.   

8.  The medical evidence of record shows that the veteran's 
service-connected scars of the forehead and lip are well-
healed and not disfiguring; the scars are not productive of 
poor nourishment with repeated ulceration, tenderness or pain 
on objective demonstration, unstableness, or produce 
functional impairment of the face. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type II was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  

2.  Herniated cervical disc disease was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

3.  Tonsillitis was not incurred in or aggravated during 
active service.  38 U.S.C.A.       §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

4.  The May 2002 RO rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

5.  New and material evidence has not been submitted, and the 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for post-operative bilateral carpal tunnel 
syndrome with scars as a result of surgical treatment 
provided by a Department of Veterans Affairs Medical Center 
on April 3, 1992 and June 19, 1992, is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2004).

6.  The schedular criteria for a compensable evaluation for 
service-connected laceration scars of the left forehead and 
right lower lip have not been met or approximated under the 
old and amended schedules for evaluating skin disorders.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.118, Diagnostic Code 7800 (2002 & 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	September 1999 Board Remand and Veterans Claims 
Assistance Act of 2000

On Remand, the RO afforded the veteran VA examinations and 
obtained medical opinions in connection with the veteran's 
claim of entitlement to service connection for herniated 
cervical disc disease.  A preliminary review of the reports 
on the June 2000 and February 2003 VA examinations discloses 
that the examiners conducted  thorough medical examinations 
of the veteran that included a review of the veteran's claims 
files.  Thus, the Board finds that the examination reports 
are adequate for evaluation purposes.  

Pursuant to the Board's Remand, the RO also issued a 
Statement of the Case (SOC) in May 2000, on the issues of 
whether new and material evidence had been submitted to 
reopen previously disallowed claims of entitlement to service 
connection for a varicocele, sterility, and headaches.  To 
this extent, the Board finds that the RO complied with the 
Board's September 1999 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the March 1996 rating decision, March 
1997 SOC, November 1997 Supplemental Statement of the Case 
(SSOC), March 1998 SSOC, May 2002 SSOC, April 2003 rating 
decision, May 2003 rating decision, June 2003 SSOC, July 2003 
SSOC, September 2003 SSOC, January 2004 SOC, March 2004 
rating decision, May 2004 SSOC, June 2004 SOC, and August 
2004 SSOC, which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach these decisions.  The 
March 1997 SOC, April 2003 rating decision, May 2003 rating 
decision, June 2003 SSOC, January 2004 SOC, June 2004 SOC, 
and August 2004 SSOC provided the veteran with notice of laws 
and regulations pertinent to his claims, including the law 
and implementing regulations of the VCAA as well as the old 
and amended schedules for evaluating skin disorders.  The May 
2003 rating decision, January 2004 SOC, and subsequent 
decisions show that the RO considered the veteran's scar 
disability under the old and amended schedules.

In further regard to VA's enhanced duty to notify under the 
VCAA, the Board observes that in correspondence dated in 
December 2002, June 2003, and September 2003, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to all of his claims, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
Additionally, the December 2002 VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits, 
including presumptive service connection for a disability 
associated with herbicide exposure.  The June 2003 VCAA 
notice advised the veteran of what the evidence must show to 
establish entitlement to service connection for herniated 
cervical disc disease.  The September 2003 VCAA notices 
advised the veteran of (1) what the evidence must show to 
establish entitlement to service-connection for tonsillitis, 
(2) what evidence was needed to reopen the previously 
disallowed claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome with 
scars, and (3) what the evidence must show to establish 
entitlement to an increased evaluation for his service-
connected lacerations of the face. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  The RO provided the veteran with 
notice of the VCAA prior to the initial rating decision in 
all of the claims except for the increased rating claim and 
the neck claim.  As for the neck claim, the Board notes that 
the initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA; therefore, it was impossible for 
VA to provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  In 
regard to the increased rating claim, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The case was reconsidered 
again on a de novo basis by a Decision Review Officer in 
January 2004 and the SOC was provided to the veteran.  Also, 
the Board notes that the notice was provided by the RO prior 
to the transfer and certification of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Board acknowledges that none of the VCAA notices 
contained any specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The RO asked the veteran for all the information and 
evidence necessary to substantiate his claims-that is, 
evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
Furthermore, the Board finds that the requirements under the 
law as pertains to new and material evidence claims have been 
met.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in September 1997, June 
2000, February 2003, and May 2003.  
The RO obtained VA treatment records from Temple VA Medical 
Center (MC) and Kerryville VAMC.  The veteran was afforded a 
local hearing before a Hearing Officer of the RO in June 
1997.  The claims files show that service medical records, 
reserve service medical records, and records from the Social 
Security Administration (SSA) have been obtained.  In 
correspondence dated in January 2000, the RO asked the 
veteran to complete and return the enclosed VA Form(s) 21-
4142 to enable the RO to obtain medical records from doctors 
(Drs. J.H., H.T., C. and S.) identified by the veteran as 
having treated him for several disorders that included 
residuals of a head injury.  In February 2000, the veteran 
responded, in part, that the aforementioned physicians were 
either deceased or had destroyed his records.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claims and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Accordingly, the Board will proceed with appellate 
review.


II.	Service Connection for Diabetes Mellitus Type II Due to 
Exposure to 
           Herbicide Agents

The veteran contends that his diabetes mellitus Type II was 
caused by exposure to herbicide agents during service.  In 
order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R.           §§ 3.307(a)(6), 3.309(e) (2004).

In regard to element (1), the veteran's contentions as to how 
he was exposed to herbicides in service evolved during the 
course of this appeal.  According to a Report of Contact in 
January 2003, the veteran contended that he disembarked from 
his assigned ship and that he had service in-country.  In a 
November 2003 statement, the veteran reported that in 1969, 
he was assigned to the hanger deck of the U.S.S. Kitty Hawk 
in the V-3 division as a plane handler.  He maintained that 
the planes that sprayed Agent Orange in Vietnam came 
predominately from his ship.  He indicated that he handled 
these planes and equipment by "manually" pushing and 
pulling them around, thereby coming in direct contact with 
Agent Orange.  In the February 2004 Substantive Appeal, the 
veteran maintained that in March 1969, he flew from Travis 
Air Force Base in California to Da Nang, Vietnam on Branit 
International with other service members.  He related that he 
stayed in Da Nang for a day and a half, then he and other 
service members were flown from Da Nang to Japan where they 
boarded the U.S.S. Kitty Hawk.  He reported that while on 
board the U.S.S. Kitty Hawk around June 31, 1969, they flew 
from the ship to the Republic of Vietnam to deliver supplies.  
He added that they stayed on the ground in Vietnam for a day 
and a half, then they flew back to the ship around July 2, 
1969, while it was offshore in the Tonkin Gulf.  Lastly, in 
an April 2005 statement, the veteran maintained that he was 
ordered to the U.S.S. Kitty Hawk in 1968.  He indicated that 
he had a brief lay over that lasted two to three hours in Da 
Nang, during which time he disembarked from the plane; he 
then boarded the plane again and finally caught up to the 
U.S.S. Kitty Hawk in port at Sasbo, Japan.  He further 
reported that as part of a hanger crew, he was certain that 
he came in contact with Agent Orange while "physically 
moving" the numerous aircraft around.  

The veteran's contentions are duly noted.  The evidence of 
record, however, does not confirm that the veteran was 
exposed to herbicides during service.  The DD Form 214 shows 
that the veteran served in the United States Navy and that he 
was awarded the Vietnam Service Medal with one Bronze Star 
and Armed Forces Expeditionary Medal (Korea).  The listed 
related civilian occupation to the veteran's military 
occupational specialty was aircraft mechanic.  According to 
VA Form 3101 completed in December 2002, the National 
Personnel Records Center (NPRC) reported that they were 
unable to determine whether the veteran had in-country 
service in the Republic of Vietnam.  The NPRC reported that 
the veteran served aboard the U.S.S. Kitty Hawk which was in 
the official waters of the Republic of Vietnam from June 28, 
1969 to July 15, 1969 and July 27, 1969 to August 16, 1969.  
Thus, the evidence fails to confirm that the veteran had 
service in the Republic of Vietnam or that conditions of his 
service involved duty or visitation in the Republic of 
Vietnam.  Also, contrary to the veteran's contentions, 
receipt of the Vietnam Service Medal is not irrefutable proof 
of service in Vietnam.  Service members who were stationed on 
ships off shore, or who flew missions over Vietnam, but never 
set foot in-country, were sometimes awarded the Vietnam 
Service Medal.  Manual M21-1, Part III, Chapter 4, Par. 
4.24(e) (July 1, 2004). 

As element (1) has not been met, the veteran is not entitled 
to application of the presumption of service connection for a 
disease associated with exposure to certain herbicide agents.

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307(a)(6) (2004) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2004) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

VA treatment records first note an impression of diabetes 
mellitus in January 1993.  According to a February 1995 
record, however, the veteran reported that he was first 
diagnosed with diabetes in 1991.  A review of the service 
medical records shows no complaints or findings referable to 
diabetes during the veteran's active service from November 
1968 to August 1970.  Reserve service medical records 
similarly note no complaints or findings referable to 
diabetes during his reserve service from July 1986 to 
September 1992.  In particular, the February 1991 examination 
the veteran underwent in connection with a recall to active 
duty noted no relevant clinical findings (e.g., the 
urinalysis was negative).  The veteran was ultimately found 
disqualified for recall to active duty for unrelated reasons.  
Thereafter, the medical records continue to be negative for 
any relevant findings.  An administration remarks record 
executed by the veteran in March 1991 noted that the veteran 
was temporarily physically disqualified and that he had been 
retained in a Selected Reserve Unit with no inactive duty 
training/active duty training or annual training authorized.  
The veteran's status remained unchanged in 1992.  According 
to a June 1992 service department letter, the veteran was 
found not physically qualified for retention in the Naval 
Reserve for an unrelated reason.  Thus, the medical evidence 
and personnel records do not show that the veteran's diabetes 
was present during his active service or during a period of 
active duty for training, or that his diabetes manifested to 
a compensable degree during the one-year presumptive period 
following the veteran's discharge from active service or to a 
compensable degree within a year after a period of active 
duty for training for which 'veteran status' had been 
established.   

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's diabetes to 
herbicide agent exposure in service or any other  incident of 
his service.  See 38 C.F.R. § 3.303(d) (2004); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (providing that a 
claimant is not precluded under the Radiation Compensation 
Act from otherwise establishing service connection with proof 
of direct causation); McCartt v. West, 12 Vet. App. 164, 167 
(1999) (acknowledging that the principles set forth in Combee 
with regard to proof of direct causation are applicable in 
cases involving Agent Orange exposure).  As for the veteran's 
opinion on the cause of this disease, the Board notes that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not a medical expert, his assertions of a 
relationship between his diabetes and claimed exposure to 
herbicide agents during service cannot constitute competent 
evidence of such a relationship.  

Accordingly, service connection for diabetes mellitus Type II 
may not be established on the basis of herbicide agent 
exposure on a presumptive basis under 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2004), or on a direct basis under 38 
C.F.R.        § 3.303 (2004), or on a presumptive basis for a 
chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  As the preponderance of the evidence is against the 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004) Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.      Service Connection for Herniated Cervical Disc 
Disease

Evidence

The service medical records note no complaints of, treatment 
for, or findings of a neck disorder during service.  The 
veteran was involved in a motor vehicle accident in March 
1970.  No complaints of neck problems were documented at that 
time.  The July 1970 separation examination report shows that 
the veteran's neck was clinically evaluated as normal. 
	
The January 1974 and August 1980 VA examination reports show 
that examination of the veteran's neck revealed no 
abnormality.  

Private examination reports from Drs. D.S., A.J.S., and J.H., 
dated in April 1978, January 1981, April 1981, and September 
1981, are absent any complaints or findings referable to a 
neck disorder. 

Reserve service medical records show that the veteran's neck 
was clinically evaluated as normal at his reserve enlistment 
examination conducted in June 1985.  The July 1986, September 
1987, and October 1988 annual examinations identified no neck 
disorder and the Report of Medical History noted no neck 
complaints from the veteran.  Lastly, a February 1991 
quadrennial examination identified no neck disorder and the 
Report of Medical History noted no neck complaints from the 
veteran. 

VA treatment records dated from May 1979 to June 2005 first 
note complaints of neck problems in January 1994.  The report 
on x-rays of the cervical spine noted that the veteran 
reported a history of whiplash with severe pain and numbness 
in both arms and hands.  The radiologist reported that five 
views showed no splaying of spinous processes or vacuum disc 
change to indicate whiplash.  The radiologist concluded that 
the criteria for whiplash had not been met on the views.  
Thereafter, the VA treatment records show that the veteran 
continuously complained of chronic neck pain.  Additionally, 
a February 1994 computerized tomography (CT) scan of the 
cervical spine revealed a stable degenerative pattern and 
what could also be disc bulging at the mid and lower cervical 
levels.  A June 1994 radiographic report noted that a 
magnetic resonance imaging (MRI) of the cervical spine 
revealed a right paramedian herniated disk at C5-6 and 
central herniated disk at C4-5.  

Records from the SSA show that in January 1995, the veteran 
was awarded disability benefits in part for cervical pain and 
cervical radiculopathy. 

At the June 1997 RO hearing, the veteran testified that he 
had a neck disorder as the result of injuries he sustained in 
the 1970 motor vehicle accident.  He maintained that he had 
had problems with his neck every since the accident.  He 
claimed that he went to sick call for his neck in service.  
He also claimed that he complained of neck problems at his 
separation examination.  He testified that he sought 
treatment for his neck from Temple VAMC in 1971 or perhaps 
earlier in August 1970; he transferred his medical care to 
Kerryville VAMC in 1986 or 1987.  He indicated that he was 
treated at the Temple VAMC from 1971 to the early 1980s.  He 
affirmed that a physician had indicated that his herniated 
discs were the result of the accident.  

The September 1997 VA spine examination report shows that the 
veteran reported that he had been unable to move his neck 
since the in-service motor vehicle accident.  Dr. D.K. 
discussed the findings from the January 1994 cervical spine 
x-ray and the June 1994 MRI.  Dr. D.K. diagnosed degenerative 
joint disease of the cervical spine and herniated disks at 
C4-C5, C5-C6.  The September 1997 VA diseases/injuries of the 
brain examination report shows that Dr. D.K. noted that it 
was possible that herniated disks could be caused from an old 
motor vehicle accident.  The examiner opined that it was as 
likely as not that the herniated disks could be due to an old 
automobile accident. 

A June 2000 VA treatment record shows that Dr. D.S. reported 
that the cervical spine report noted that the veteran had 
mild degenerative joint disease.  Dr. D.S. noted an 
impression of neck pain probably related to an old injury in 
a motor vehicle accident.  Dr. D.S. indicated that the MRI 
report noted a history of herniated discs due to a motor 
vehicle accident.  A June 2000 VA radiograph report noted a 
history of herniated discs due to a motor vehicle accident.  

A September 2000 VA treatment record noted that the veteran 
had degenerative joint disease of the cervical spine.  Dr. 
D.S. noted that the veteran's motor vehicle accident in 1970 
"might have something to do with it." 

The June 2000 VA examination report shows that Dr. G.D. 
discussed pertinent records from the veteran's claims files.  
Dr. G.D. noted that the veteran was involved in a motor 
vehicle accident in 1970 in which he sustained lacerations to 
his head.  Dr. G.D. reported that the veteran was seen for a 
VA examination in 1980 and an examination in January 1981, at 
which times no mention was made as to an abnormality of the 
neck.  Dr. G.D. discussed the findings noted in a report on 
an examination conducted in February 1991 at Dyess Air Force 
Base.  Dr. G.D. observed that no complaints or findings 
referable to a neck abnormality were noted at that time.  Dr. 
G.D. diagnosed history of degenerative cervical disc disease 
with herniation by MRI.  Dr. G.D. commented that there was no 
documentation in the medical records that the veteran's 
current cervical spine abnormalities were in any way 
connected to his periods of military service.  Dr. G.D. noted 
that he felt that there was absolutely no connection and no 
basis for the veteran's cervical degenerative disc disease to 
be considered service connected.  Dr. G.D. reasoned that 
there was no evidence of a cervical neck injury during his 
period of military service and that there was also no 
evidence of cervical disc disease present during multiple 
examinations between the time he initially left active duty 
and 1991, when he had his possible recall to active duty 
examination conducted. 

A February 2003 VA spine examination report notes that Dr. 
S.R. reviewed the claims file.  Dr. S.R. discussed the 
injuries the veteran sustained in the 1970 motor vehicle 
accident.  Dr. S.R. observed that the veteran was not noted 
to have had a neck injury at that time or any neck problems 
at the time of his separation from service.  Dr. S.R. 
acknowledged that the veteran currently indicated that his 
neck problems had all started back then.  Dr. S.R. discussed 
the physical that the veteran underwent in 1991, which she 
noted showed no cervical abnormality.  Dr. S.R. discussed the 
June 2000 x-ray findings, October 2000 electromyogram 
(EMG)/nerve conduction velocity (NCV) findings, and January 
2003 MRI findings.  Dr. S.R. reported that the veteran had 
mild degenerative changes of his cervical spine.  Dr. S.R. 
maintained that these changes appeared to be related to the 
events of 1992 [carpal tunnel release surgery], for which the 
veteran was cared for under workman's compensation, and did 
not appear to be related to the 1970 motor vehicle accident.  
Dr. S.R. acknowledged that she could not entirely exclude the 
possibility that the degenerative changes might have been in 
some small way exacerbated by the motor vehicle accident, but 
she added that this was unlikely. 

In a February 2003 statement, the veteran maintained that his 
workman's compensation case had nothing to do with his neck.  
He indicated that he only injured his hands on the job at 
that time. 

Analysis

The medical evidence of record shows that the veteran is 
currently diagnosed with degenerative joint disease and 
herniated disks of the cervical spine.  Thus, a current 
disability is shown by the evidence.  38 C.F.R. § 3.303 
(2004).  

There is favorable and unfavorable medical opinion evidence 
of record as to whether the currently diagnosed neck disorder 
is related to an incident of the veteran's service.  The 
Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board accords greater evidentiary weight to the 
unfavorable opinions expressed by Drs. G.D. and S.R. for the 
reasons that follow.  Drs. D.K. and D.S.'s favorable opinions 
were made without the benefit of review of the veteran's 
claims files, including the service medical records and 
reserve service medical records.  Drs. D.K. and D.S.'s 
opinions fail to reconcile the fact that no complaints of 
residual chronic neck problems after the March 1970 motor 
vehicle accident are documented in the service medical 
records or in the reserve service medical records, which 
cover a fairly significant time span (March 1970 to February 
1991).  Drs. D.K. and D.S.'s opinions are based on an 
undocumented history of complaints provided by the veteran, 
which renders their opinions of little or no probative value 
as they are based on an inaccurate factual predicate.  Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993).  For these 
reasons, the Board finds Drs. D.K. and D.S.'s opinions 
unpersuasive.  In contrast, Drs. G.D. and S.R.'s opinions are 
based on review of the veteran's claims files, supported by a 
rationale, and found to be persuasive when considered with 
the rest of the evidence of record.  As such, the Board finds 
that the evidence weighs against a finding that the veteran's 
current neck disorder is related to an incident of his 
service.  38 C.F.R. § 3.303 (2004).  As the weight of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004). Accordingly, service 
connection for herniated cervical disc disease is not 
established.  


IV.      Service Connection for Tonsillitis

Evidence 

Service medical records show that the veteran was treated for 
complaints of swollen tonsils in January and February 1970.  
An April 1970 record shows that an examination revealed 
hypertrophy of the right tonsillar.  The veteran reported 
that he occasional experienced tonsillar swelling and 
tenderness.  

Reserve service medical records show that the veteran 
reported a history of a tonsillectomy in 1971, on the June 
1985 Report of Medical History prepared in connection with 
his reserve enlistment examination.  A September 1987 Report 
of Medical History shows that the veteran reported that the 
tonsillectomy occurred in 1970.  

VA treatment records dated from May 1979 to June 2005 as well 
as private treatment records show no chronic residuals 
associated with the reported tonsillectomy.  

Analysis

While service medical records show treatment for swollen 
tonsils and the veteran reports that he underwent a 
tonsillectomy in 1970 or 1971, the medical evidence shows 
that the tonsillectomy did not result in a chronic 
disability.  That is, the veteran is not currently diagnosed 
with a chronic disability related to the reported 
tonsillectomy.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  Thus, there is no 
basis upon which service connection for a disability may be 
established.  38 C.F.R. § 3.303 (2004).  The weight of the 
evidence is against the veteran's claim; therefore, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, service connection for tonsillectomy is not 
warranted.  


V.       New and Material Evidence- Compensation Under 38 
U.S.C.A. § 1151 for
           Post-Operative Bilateral Carpal Tunnel Syndrome 
with Scars 

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In August 2003, the veteran filed the instant claim 
for compensation under 38 U.S.C.A. § 1151, which the RO 
treated as an application to reopen the previously disallowed 
claim.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

A review of the claims file reveals that the veteran's 
original claim for compensation under 38 U.S.C.A. § 1151 was 
denied by the RO in a May 2002 rating decision.  The basis 
for the denial was that there was no evidence of any 
additional disability as a result of treatment received at 
the VAMC.  In a letter dated in June 2002, the RO advised the 
veteran of the denial of compensation and enclosed VA Form 
4107, which explained the veteran's procedural and appeal 
rights.  The veteran, however, did not perfect an appeal on 
this decision and it became final in June 2003.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R.            §§ 20.302, 
20.1103 (2000).  

Evidence associated with the claims file prior to the RO's 
last final denial in May 2002 follows.  

VA treatment records included a December 1991 record that 
noted that the veteran sustained a bilateral crush injury to 
his wrists/hands five years prior.  The veteran indicated 
that some of his present symptoms were similar to residual 
symptoms he experienced from the injury, only now they were 
more severe.  An April 1992 discharge summary noted that a 
physical examination revealed that the veteran had carpal 
tunnel syndrome of both the left and right hands.  The 
veteran complained of tingling and numbness in the fingers of 
his left hand.  It was noted that the veteran underwent a 
release of carpal tunnel syndrome of the "right" [left] 
hand on April 3, 1992.  The diagnosis provided was carpal 
tunnel syndrome of the left hand.  Records dated in June 1992 
noted that all sutures were removed and that the veteran's 
left hand had healed quite well.  A June 1992 discharge 
summary showed that a physical examination revealed a well-
healed incision on the palm of the veteran's left hand that 
was consistent with an operation for carpal tunnel syndrome.  
The physical examination also revealed that the veteran had 
classic distribution of numbness on the palmar surface of the 
hand consistent with carpal tunnel syndrome of the right.  
The veteran underwent release of carpal tunnel syndrome of 
the right hand on June 19, 1992.  The diagnosis provided was 
carpal tunnel syndrome.  A July 1992 record noted that the 
veteran's incision was still bleeding slightly in two areas 
and that the veteran still had pain in the left hand.  It was 
noted that the sutures would be removed.  

Thereafter, a September 1992 VA record noted that the 
veteran's hands looked well-healed.  A May 1993 record noted 
that despite improvement, the veteran still had problems with 
pain in his wrists.  The examination revealed bilateral well-
healed palmar/flexor surface of wrist incisions.  Records 
dated in August 1994, September 1994, December 1994, February 
1995, April 1995, July 1995, August 1995, May 1996, August 
1996, and December 1999, showed that the veteran complained 
of pain, tingling, numbness, and swelling in his fingers and 
hands, and grasp dysfunction.  A November 1995 record 
indicated that the veteran had been issued bilateral cock-up 
splints and that he had used them with fair results for the 
last two years.   

Records from the SSA show that in January 1995, the veteran 
was awarded disability benefits in part for residuals of 
carpal tunnel syndrome.

A June 2000 VA spine examination report was significant for 
noting that the physical examination revealed healed carpal 
tunnel incisions on both palms, full active range of motion 
of all fingers, a negative Tinel sign over the median nerve 
at the wrist bilaterally, and a mildly positive Phalen sign 
bilaterally.  The motor exam of the upper extremities was 
intact.  The sensory exam showed slightly widened 2-point 
discrimination on the index and small fingers bilaterally.  
Dr. G.D. diagnosed history of bilateral carpal tunnel 
syndrome. 

In a December 2001 statement, the veteran contended that he 
was entitled to compensation for scars on his hands as result 
of "unorthodox carpal tunnel surgery performed by the VA 
surgeon in 1992."  The veteran maintained that another VA 
physician, B.E., asserted that he had never seen carpal 
tunnel release done in such a manner and that the physician 
who performed the surgery had "butchered" the veteran. 

Evidence associated with the claims file after the RO's last 
final denial in May 2002 follows.  

In the September 2002 Notice of Disagreement, the veteran's 
representative maintained that it was the veteran's 
contention that the residual scars from his surgery were 
grotesque, "weak," and tender to the touch.  The 
representative noted that a "medical person" at the DVAMC-
San Antonio mentioned to the veteran that the scars did not 
look very professional, but he refused to put those comments 
in writing because he was a DVAMC employee.

VA treatment records dated from June 2000 to June 2005 
include some duplicates of records previously considered by 
the RO at the time of the last final denial.  Other records 
show that the veteran complained of cramping in his fingers 
in June 2000.  An October 2001 record noted that the veteran 
sustained another injury to both of his hands while unloading 
a trailer about two weeks prior.  He complained of pain in 
the left index finger and right fifth finger.  A June 2004 
record noted that the veteran complained of pain in his 
hands. 

In May 1992 statements received by the RO in March 2003, J.S. 
and R.M. reported that they witnessed the injury the veteran 
sustained to his hands in January 1988.  

A February 2003 VA spine examination report shows that the 
examiner observed that the veteran had weak grasps and 
intrinsic weakness bilaterally as well as weakness on testing 
of opposition of the thumbs to the little fingers and with 
abduction of the fingers against resistance.  The examiner 
noted that the veteran had surgical scars consistent with 
bilateral carpal tunnel release.  

In the June 2004 Notice of Disagreement, the veteran 
clarified that he was not seeking compensation for carpal 
tunnel syndrome; rather, he believed that he was  entitled to 
compensation for "post surgery scars" and "disfigurement 
of both hands."  

Evidence submitted subsequent to the May 2002 RO decision is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim that showed that the veteran underwent bilateral carpal 
tunnel release and that pain and surgical scars remained.  
The evidence is cumulative or redundant of contentions 
previously considered by the RO that the veteran believed 
that the residual scars were disfiguring and that he was 
reportedly advised by a VA physician that the surgery was not 
performed well.  Therefore, the submitted evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claim that he suffered an injury that resulted in 
an additional disability as the result of negligence on the 
part of VA in furnishing surgical treatment.  Accordingly, 
having determined that new and material evidence has not been 
submitted, the claim is not reopened.  
 

VI.     Compensable Evaluation for Laceration Scars of the 
Left Forehead and Right 
          Lower Lip
 
Evidence

In a May 2003 rating decision, the RO granted service 
connection for laceration scars of the forehead and lip and 
assigned a noncompensable evaluation under Diagnostic Code 
7800 effective September 26, 1990, the date the veteran first 
initiated a claim for service connection for the lacerations.  
The veteran is appealing the initial rating assigned this 
disability.

The service medical records show that the veteran sustained 
lacerations to his left forehead, scalp, and right lower lip 
from the March 1970 motor vehicle accident.  The examiner 
depicted three lacerations in a diagram.  The examiner noted 
that the third  laceration (lip) did not require sutures.  
The examiner indicated that a neurological examination was 
normal.  The examiner diagnosed multiple lacerations to the 
head.  A follow-up entry indicated that sutures on the other 
lacerations were removed in March 1970.   

Reserve medical records show that the September 1987 annual 
examination report noted the presence of the scars.  The 
examiner noted that the scar on the veteran's forehead was 2 
inches and the scar hidden by his hair was 1 inch.  A 
February 1991 quadrennial examination report described that 
the scar on the left anterior area of the veteran's scalp and 
hairline measured 4 centimeters.  

The September 1997 VA diseases/injuries of the brain 
examination report shows that the examination revealed an old 
healed scar on the left forehead that measured about 4 
centimeters in length.  

The May 2003 VA scar examination report shows that the 
examiner reviewed the claims file.  The veteran's only 
complaints were of local itching on the scar of the left 
upper forehead.  The physical examination revealed a scar of 
the left forehead that measured 5 centimeters along the 
contour lines of the forehead.  There was no pain associated 
with the scar and no adherence to underlying tissue.  The 
texture of the skin was normal.  The scar was not unstable 
and there was no ulceration or breakdown of the skin.  There 
was no elevation or depression of the surface contour of the 
scar on palpation.  The scar was superficial as there was no 
underlying soft tissue damage.  There was no inflammation, 
edema, or keloid formation.  The color of the scar was 
normal.  The examiner indicated that the scar was not 
productive of gross distortion or asymmetry of any feature of 
the face.  There was no area of induration and inflexibility 
of the skin in the area of the scar.  There was no limitation 
of motion or other limitation of function caused by the scar.  
The examiner indicated that the scar was not disfiguring.  
The examiner diagnosed "scars, base of the left forehead, 
well-healed without significant disfigurement."   

In the August 2003 Notice of Disagreement, the veteran 
reported that a 30 percent disability rating would resolve 
this appeal. 

Analysis

The Board notes that the rating criteria for evaluating skin 
disorders were changed, effective August 30, 2002.  Amendment 
to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833 (2003)) [Amendment to Part 4].  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.

Under the old rating criteria of Diagnostic Code 7800, a 
noncompensable rating is assigned for slight disfiguring 
scars of the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  A 10 percent rating is assigned 
for moderate disfiguring scars.  Id.  In the opinion of the 
May 2003 VA examiner, the complained of scar of the forehead 
is not disfiguring.  Thus, the scar does not cause slight 
disfigurement much less moderate disfigurement-the criteria 
associated with a compensable evaluation under Diagnostic 
Code 7800.  As for the other two scars, there is no medical 
evidence of record that shows that they are moderately 
disfiguring. 

The Board is required to consider other diagnostic codes of 
the old schedule for evaluating skin disorders to assess 
whether the veteran is entitled to a compensable rating under 
any of them.  

The May 2003 VA examination findings were normal and all 
three scars have been described as well-healed.  Therefore, 
the veteran is not entitled to a compensable evaluation under 
Diagnostic Code 7803 (superficial poorly nourished scars with 
repeated ulceration), or Diagnostic Code 7804 (superficial, 
tender and painful scars on objective demonstration), or 
Diagnostic Code 7805 (limitation of function caused by the 
scar).  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002).  

Under the revised rating criteria of Diagnostic Code 7800, 
the veteran is not entitled to a compensable evaluation as 
his scars do not manifest at least one of the following 
characteristics of disfigurement:  scar 5 or more inches (13 
or more cm.) in length; scar at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding 6 square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches; underlying soft tissue missing in an area exceeding 6 
square inches; or skin indurated and inflexible in an area 
exceeding 6 square inches.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 1 (2004).  Also, as previously noted, the 
scars are not unstable or painful on examination and do not 
produce functional impairment of the face; therefore, a 
compensable evaluation is not warranted under Diagnostic 
Codes 7803, 7804, 7805 of the new schedule.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2004).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable 
disability rating for the veteran's service-connected scars 
under the old and amended schedules for evaluating skin 
disorders.  The veteran's scars have not been shown to be 
manifested by greater than the criteria associated with a 
noncompensable rating during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and a 
noncompensable rating is appropriate for the entire period of 
the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected scars cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Rather, the evidence shows that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of several other unrelated disabilities.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


(Continued on next 
page)


ORDER

Service connection for diabetes mellitus Type II as a result 
of exposure to herbicide agents is denied. 

Service connection for herniated cervical disc disease is 
denied. 

Service connection for tonsillitis is denied. 

New and material evidence having not been submitted, the 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for post-operative bilateral carpal tunnel 
syndrome with scars as a result of surgical treatment 
provided by a Department of Veterans Affairs Medical Center 
on April 3, 1992 and June 19, 1992, is not reopened.

A compensable evaluation for service-connected laceration 
scars of the left forehead and right lower lip is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


